DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/07/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The information disclosure statement filed 10/31/2019 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because 37 CFR 1.98(b)(5) discloses “Each publication listed in an information disclosure statement must be identified by publisher, author (if any), title, relevant pages of the publication, date, and place of publication.” However, one of the Non-Patent Literature (NPL) documents listed does not disclose the author and title of the retrieved document, only the date and website (e.g., place of publication).  It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1, 2 and 15-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 and 16-20 of copending Application No. 16/669,886 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they are obvious variants.  It is noted that claims 1, 16 and 17 of copending Application No. 16/669,886 correspond to claims 1, 2, 18 and 19 of the instant application, claims 2 and 18 of copending Application No. 16/669,886 correspond to claim 15 of the instant application, claims 3 and 19 of copending Application No. 16/669,886 correspond to claim 16 of the instant application, and claims 4 and 20 of copending Application No. 16/669,886 correspond to claim 17 of the instant application.  It is also noted that the claims of copending Application No. 16/669,886 disclose “page P” which is an obvious variant of “data block P” as disclosed by the instant application claims.  Therefore, the claims of copending Application No. 16/669,886 are obvious variants of the instant application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Objections
Claims 3 and 15 are objected to because of the following informalities:  there are two claims labeled as "claim 3" and claim 15 discloses "similarity has" and should be similarity hash.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 19 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claim is directed to signals per se. Claim 19 is directed to a computer readable medium comprising code. As described in the Applicant’s specification, page 54 does not expressly and unambiguously limit that medium to solely non-transitory forms via a definition or similar limiting language. Applicant’s specification, page 54 does not disclose that this computer readable medium excludes transitory signals such that the claimed medium encompasses transitory forms and is ineligible. Claim 19 therefore fails to definitely and clearly recite a medium that is non-transitory.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2 and 15-19 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Narasimha et al. (U.S. Patent Application Publication No. 2016/0371292; hereinafter Narasimha).

Regarding claim 1, Narasimha discloses a method of processing data comprising: 
receiving a data block P having a binary representation {¶¶ [0030] [0031] subsets (e.g., such as data blocks) of incoming data from a data stream are received by the system for reducing into bits (e.g., such as binary representations) of data; [0045], [0084] bits of data}; 
determining a plurality of features for the data block P {¶¶ [0031], [0037], [0042] bytes (e.g., such as features) of data are identified upon receipt of the subsets of the data stream};
determining, using at least one table of precomputed hash values, a plurality of feature hashes for the plurality of features, wherein each of the plurality of feature hashes corresponds to a different one of the plurality of features, wherein each of the plurality of feature hashes is one of the precomputed hash values of the at least one table {¶¶ [0037]-[0039] hashes are determined for bytes of data and pre-computed hash tables for storage of hash values for bytes of data are utilized for comparing the determined hash values for the received bytes of data based upon previously received reference blocks of data}; and 
determining, in accordance with the plurality of feature hashes for the plurality of 10features, a similarity hash for the data block P {¶¶ [0032]-[0035] similarity matching is conducted by determining similar signatures/hashes for the bytes of data for comparison against reference data blocks}.  

Claims 18 and 19 contain corresponding limitations as claim 1 and are therefore rejected for the same rationale.

Regarding claim 2, Narasimha discloses the method of Claim 1, wherein each of the plurality of feature hashes is determined using a hash function and in accordance with one of the plurality of features and a unique index associated with said one of the plurality of features {¶¶ [0032], [0037] hash values (e.g., such as unique indexes) are computed for bytes of data using a variety of hash-based schemes}.
Narasimha discloses the method of Claim 1, further comprising:57Dell Ref. No.: 116234.01 M&S Ref. No.: EMS-803USperforming data reduction processing using the similarity has for the data block P {¶¶ [0023], [0032]-[0035] similarity matching for data reduction}.  

Regarding claim 16, Narasimha discloses the method of Claim 15, wherein the data reduction processing includes compression processing {¶¶ [0023], [0037] utilizing compression schemes for data reduction}.  

Regarding claim 17, Narasimha discloses the method of Claim 15, wherein the data reduction processing includes deduplication processing {¶¶ [0023], [0039] deduplication processing for data reduction}.


Allowable Subject Matter
Claims 3-14 would be allowable if rewritten to overcome the objections and rejection(s) as set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Support for Amendments and Newly Added Claims
Applicants are respectfully requested, in the event of an amendment to claims or submission of new claims, that such claims and their limitations be directly mapped to the specification, which provides support for the subject matter.  This will assist in expediting compact prosecution and reducing potential 35 USC § 112(a) or 35 USC § st paragraph issues that can arise when claims are amended.  MPEP 714.02 recites: “Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP § 2163.06. An amendment which does not comply with the provisions of 37 CFR 1.121(b), (c), (d), and (h) may be held not fully responsive. See MPEP § 714.”  Amendments not pointing to specific support in the disclosure may be deemed as not complying with provisions of 37 C.F.R.  1.121(b), (c), (d), and (h) and therefore held not fully responsive.  Generic statements such as “Applicants believe no new matter has been introduced” may be deemed insufficient.  The examiner thanks the Applicant in advance for providing support for any amendments or newly added claims.
Examiner cites particular columns and line numbers or paragraphs in the references as applied to claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may be applied as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Billa (US 2020/0169268) discloses processing packets of information for data compression in the fields of networking and storage; 
Bjorner (US 2008/0133536) discloses  scalable differential compression of network data; 
Blaettler (US 2017/0250708) discloses improved data for high-throughput compression of data; 
Cassetti (US 10,224,957) discloses hash-based data matching enhanced with backward matching for data compression; 
Chang (US 10,476,518) discloses lossless dat compression; 
Douglis (US 10,216,754) discloses balancing data compression and read performance of a storage system; 
Heng (US 9,647,682) discloses a data compression technique such a dictionary-type compression method; and 
Wallace (US 9,514,146) discloses improving data compression of a storage system in an online manner.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIEDRA M MCQUITERY whose telephone number is (571)272-9607. The examiner can normally be reached Monday - Thursday, 8 am - 6 pm (C.S.T.).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached on (571)270-3750. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/Diedra McQuitery/Primary Examiner, Art Unit 2166